Citation Nr: 1019224	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1970, including combat service in the Republic of 
Vietnam from September 1969 to December 1969, and his 
decorations included the Combat Action Ribbon.  The appellant 
seeks benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  In May 2009, the appellant 
testified before the Board at a hearing that was held at the 
RO.


FINDINGS OF FACT

1.  The Veteran's hypertension and posttraumatic stress 
disorder (PTSD) had their clinical onset during his period of 
active service.

2.  Following separation from service, the Veteran developed 
diabetes mellitus.  

3.  An October 2004 death certificate lists the primary cause 
of death as hypertension.  

4.  The Veteran's diabetes mellitus and PTSD substantially 
contributed to the proximate cause of his death.  The 
Veteran's hypertension also contributed substantially, but 
was not the proximate cause of his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially and materially to the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance 
or notice is required under the Veterans Claims Assistance 
Act of 2000 (VCAA) to help the appellant in substantiating 
her claim.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A claimant seeking disability benefits must 
establish the existence of a disability and a connection 
between a veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following a veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death because he 
developed hypertension, diabetes mellitus, and PTSD as a 
result of his active service, and those disabilities 
contributed substantially and materially to his cause of 
death.

An October 2004 death certificate demonstrates that the 
Veteran's cause of death was listed as hypertension.  There 
were no other factors, including either diabetes mellitus or 
PTSD, listed as contributing to death.

The record reflects that the Veteran's diabetes mellitus and 
PTSD have been determined by VA to be attributable to his 
active service, and more particularly, to his service in the 
Republic of Vietnam.  His hypertension has not been 
determined by VA to be related to his active service.  

The questions before the Board are thus whether the Veteran's 
hypertension is related to his active service, and whether 
his service-connected diabetes mellitus and PTSD caused or 
contributed substantially and materially to his death.

Turning first to the Veteran's hypertension, the Veteran's 
service treatment records demonstrate that on several 
occasions on which his blood pressure was read, he had 
elevated blood pressure (106/70, 120/70, and 130/80).  
Additionally, on examination prior to separation from 
service, the Veteran complained of chest pain and a pounding 
heart.

Post-service treatment records demonstrate that the Veteran 
was formally diagnosed with hypertension approximately five 
years prior to his death.  His terminal records show that he 
suffered cardiac arrest at his home and was pronounced dead 
upon arrival to the hospital.  VA treatment records dated 
immediately after his death show that the coroner's office 
called VA to inform the Department of the Veteran's death as 
a result of cardiac arrest, and to request that the death 
certificate be signed.  A VA doctor agreed to sign the death 
certificate, noting that the cause of death was probably 
arteriosclerotic vascular disease.  Nevertheless, the VA 
physician who signed the death certificate listed the 
Veteran's cause of death as hypertension.

In February 2005, a VA physician opined that although the 
Veteran's in-service blood pressure readings appeared to be 
trending upwards, noting the readings of 106/70 in July 1968, 
120/74 in July 1969, and 120/74 in September 1970, each of 
those readings were within the range of normal blood 
pressure, and therefore, that his elevated blood pressure 
readings in service did not represent hypertension, nor the 
beginning of hypertension.

A February 2010 VA opinion, however, concluded otherwise.  
The opining physician noted that the previous VA physician 
had stated that the in-service blood pressure readings were 
all within the range of variability in an individual, and 
were within the normal range.  The last reading, however, 
130/80, was not within the normal range.  The reading of 
130/80 was in an area where physicians would now recheck and 
recommend life style changes if persistent.  Because the 
reading was taken during active service, it was at least as 
likely as not that the Veteran's hypertension began to 
develop while he was still in service.

The reviewing physician went on to state that although the 
Veteran's hypertension may be deemed to have had its clinical 
onset during his active service, it was not the likely 
proximate cause of his death, despite that notation on his 
October 2004 death certificate.  The physician explained that 
people rarely died of hypertension, per se, but rather from 
its sequellae.  The overwhelming majority of out of hospital 
sudden death was caused by cardiac arrest, in turn caused by 
sudden, catastrophic, ventricular arrhythmia, ventricular 
tachycardia, progressing to ventricular fibrillation and 
death.  Most of these individuals had pre-existing heart 
disease.  The Veteran in this case had pre-existing heart 
disease, as demonstrated by an EKG of record showing that he 
had a prior myocardial infarction.  Thus, although 
hypertension certainly contributed to his heart disease, and 
likely ultimately to his death, hypertension was unlikely the 
proximate cause of death.

Based upon this opinion, it appears to the Board that 
although the Veteran's hypertension was related to his active 
service, it was not the proximate cause of his death.

The Board thus turns to whether the Veteran's service-
connected diabetes mellitus and PTSD caused or contributed 
substantially or materially to his death, including by way of 
aggravation of his hypertension, and correspondingly, his 
heart disease.  

In addition to opining that the Veteran's hypertension was 
unrelated to his active service, the February 2005 VA 
examiner opined that because the record reflected that the 
Veteran's renal function was normal and his urinalysis 
demonstrated no protein, his hypertension had not been 
aggravated by his diabetes mellitus.

In addressing whether the Veteran's service-connected 
diabetes mellitus and PTSD caused or contributed 
substantially or materially to his death, the February 2010 
VA physician noted that there was no established relationship 
of which he was aware that linked PTSD to hypertension.  The 
relationship between diabetes mellitus and hypertension, 
however, was more complex.  The previous VA examiner stated 
that because the Veteran's renal function was normal and 
there was no protein in the urine, there was no relationship 
between his diabetes mellitus and his hypertension.  It was 
unclear to the opining physician when the measurements to 
which the February 2005 examiner referred were made.  
However, it was clear that the Veteran had been placed on an 
angiotension receptor blocker, losartan, for blood pressure 
control in March 2004.  This drug could reduce the amount of 
albumin in the urine from high to normal levels and was 
prescribed to diabetics for precisely that purpose.  In 
addition, it was well known that approximately 90 percent of 
patients with Type II diabetes mellitus, which the Veteran 
had, had accompanying hypertension, and that it was 
appreciably more difficult to control blood pressure in 
patients with diabetes.  To the physician's knowledge, 
however, causality between diabetes mellitus and hypertension 
had not been established.  Nevertheless, the preponderance of 
the medical evidence in the Veteran's case indicated that his 
diabetes mellitus and PTSD contributed separately and 
substantially to his premature death, most likely from 
coronary artery disease.  In addition, his hypertension also 
contributed substantially, but was not the proximate cause of 
death.

The claim turns on whether there is a nexus between the 
Veteran's cause of death and the Veteran's military service.  
There are conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the February 2010 
opinion is entitled to more probative weight than is the 
February 2005 VA examiner's opinion.  The February 2010 
opinion more thoroughly explained the likely proximate cause 
of the Veteran's death, and explained why the proximate cause 
was not likely hypertension, as listed on the death 
certificate.  In addition, the February 2010 examiner 
provided detailed reasoning as to why the February 2005 
opinion was not adequate, addressing in particular, the last 
blood pressure reading in service that was not within the 
range of normal, and explaining why the fact that the 
Veteran's urinalysis revealed no evidence of renal 
dysfunction did not in fact mean that his diabetes mellitus 
had not impacted his hypertension, noting that the Veteran 
had been prescribed a medication that had been intended to 
produce that very effect.  Given the inadequacies of the 
February 2005 opinion, the Board concludes that the February 
2010 opinion finding, on the whole, that the Veteran's PTSD, 
diabetes mellitus, and service-related hypertension 
contributed substantially and materially to his death to be 
probative evidence in favor of a finding that the Veteran's 
cause of death was related to his active service.  

As the Veteran's service-connected PTSD and diabetes 
mellitus, and his service-related hypertension, have been 
determined to have contributed substantially and materially 
to his cause of death, the Board finds that the weight of the 
evidence for and against the claim is at the very least in 
relative equipoise.  In this case, a relationship to service 
has been shown by satisfactory lay and competent medical 
evidence, consistent with the blood pressure readings noted 
during active service and the Veteran's circumstances of 
service.  

After weighing such evidence against the February 2005 VA 
examiner's opinion, the Board finds that it is at least as 
likely as not that the Veteran's cause of death was related 
to his active service.

Resolving all reasonable doubt in favor of the appellant, as 
is required by law, the Board concludes that the Veteran's 
cause of death was related to his active service.  Ashley v. 
Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


